JUDGMENT
Per Curiam
This appeal was considered on the record from the United States District Court for the District of Columbia and on the brief filed by appellant. See Fed. R. App. P. 34(a)(2); D.C. Cir. Rule 34(j). It is
ORDERED AND ADJUDGED that the district court’s April 6, 2016 order be affirmed. The district court did not err by dismissing appellant’s complaint on the grounds that the complaint did not meet the requirements of Federal Rule of Civil Procedure 8(a) and did not state a claim on which relief may be granted under 28 U.S.C. § 1915(e)(2)(B)(ii).
Pursuant to D.C. Circuit Rule 36, this disposition will not be published. The Clerk is directed to withhold issuance of the mandate herein until seven days after resolution of any timely petition for rehearing or petition for rehearing en banc. See Fed. R. App. P. 41(b); D.C. Cir. Rule 41.